Per Curiam:

In this attorney grievance matter, respondent has tendered a conditional admission and consents to a public reprimand. We accept the conditional admission and publicly reprimand respondent.
The United States District Court, Charleston, South Carolina, seized property belonging to respondent’s clients. Respondent states that he disregarded the seizure order and attempted to recover money from the clients’ property.
Respondent admits that his conduct was prejudicial to the administration of justice and that it reflected adversely on his competence and fitness to practice law in violation of the Code of Professional Responsibility. Supreme Court Rule 32, DR 1-102(A)(5) and (6). He further admits that his conduct tended to bring the legal profession into disrepute in violation of Section 5D of the Rule on Disciplinary Procedure.
We agree that respondent’s actions violated the Code and the Rule on Disciplinary Procedure. We publicly reprimand him for his conduct in this matter.